Case 1:18-CV-08250-.]SR Document 29-1 Filed 10/26/18 Page 1 of 32

EXhibit A

~Charlie Shrem nn Twilfer.q%ys& e:e]|igm_yca\s/§ngga§agc€]d§§ lhi§p£%m§$¥|&%a&d ihe|s$rgelJIQ-/g§/o'i‘n§om£)p$!g§clzg QJa?§;tale' 9[¢/18, 8!02 PM

g Charlie Shrem 9

&l.-

l try to keep my assets balanced like
this: 33% crypto - 33% cash, medals &
low risk liquid investments - 33%
income producing real estate

Sarasota, FL

1% w eeoa ease

6

`- _ Charlie Shrem 9
*meta|s

*l_.'

. Farmer
@CharlieShrem
*producing* real estate. One word makes a world of difference there!

 

_ charlie shrem 6
l rent Where | live and We have rental properties that produce our living income

' \\l.d

_§.-._, Farmer
M Love it! You’re living the dream. Great balance.

 

htips:,lltwltter.comlchar|leshremlstalu51927204334907125760 Page 1 of 1

-A annum Mogui am am:§§"il§£ut.:§L¢=§LCNJ£§H\@'¢]§@°§DOCUmem 29'1 F"ed 10/26/18 Page 3 Of 32 916/16.12153 PM

§ SUBSGR|BE

A Bitc:oin Mogul Goes Broke

b llSl'Elll

Download ' Ernbed

October 31, 2017 f y

l(

https:/!www.wnycstudios.org/steryla-bllcoin-mugul-goes-broke-death-sex-moneyl Page 1 of 19

Case t},:1 -cv-OS|Z“§O-e]§§mDocument 29-1 Filed 10/26/18 Page 4 of 32 9,6,,3|12;53 m

   
     
   
 
    
  
  

 
 
   
 
  

 

ABi\coinMogulGoesBrol<e Deat Sex Money NY
:- . ___ _h_ 1 imm .'1 lind , l l umw *__'-"';.-"=c.' u.\., .-';
vnu ?tBl . "-- -_ .-,_.v;;'¢\@;~§§,“‘,‘::i;; ia-;.“;;;.-§"*m§ .“.‘,f‘;' ““ §§
e;;g§;§"°;“£'*r \th-:`¢m "‘€;§'; - -E
, lll\t!rfl\as.:' ' aim ‘“°"=' d
.:T;"':';':'_-ll\-_\-\lr . __ _ ' 'l ' 'i i“.c?‘ . ih ¢ J' '|ll$bn!g :’; l:'l
f !?E..-:i q _ ‘ l ‘ ‘ § i`T`I|']H §L‘f linn w m il
q ami/lim §§ §§§§§§§§ § §§§§§§§§§§§ m iv "~»’1--* ~1=1 w ‘»--»-` iii
w l . .~ . ` :` n»:'»s:, ' ‘», 'w'.
all ;~m:ur:i ln\§ “: tamle - . ¢_-:ll uj=_;_ o._d_. _ § cL q§?§z:,::* §§ M‘Hiu; gm
:T=u\ - . . . ~~: ----- _ - .:i; ‘;‘;»"l‘“ ii mm ,' __
‘, §§Pl>rvd. qnllne ,z_;.;,r;@;. 1"\1222=\491)1156 ':..,,,' c a F';§'ii=zg,-;,, ..s.
Re'tr\'~:v:-.ll R:F.li: blLi'=`l.L'.::_i 'i‘.l;$ 1 nm";m"' '§ wm §§us‘m
Inil\: _ 51 H 'm-M's 1 §§ m-
"‘““ “ i.\mst visa am
Rl{l: QGSUUUUUBUB
TSI: l'_B{'T@ 7 y
IVR. HGBBBUBUH|

    

&Tota
_I
lsi
5
l‘,
,
itt
iv
’é».
M\ 3 l" n I"°-;...L~ .
|1£§‘ L e R N R .J\--"“IF_§..§“'.l ‘:
51:¢ E A h a ;,:`!.r-..ig;:-.~
wlt 'EE: §-‘:j§w g
0 r‘ T 6 X T`\:'»e‘;',"' .. §§ di
1".`§‘. r;rBG.l.§\ r":`"**'i""""' ea
Charlie Shrem a t a Generation Wealth exhibit at the Annenberg Space for Photography
(Katie Bishop)
SUMMARY TRANSCRIFT
Charlle Shrem: ln prison, the more of a celebrity you are, the less
§ respect you get. Yau're judged on Who you are as a person, and l like
% being judged like that- becaa$e- l feel like l '-m- a -lfm- a. pretty okay
person. People liked me and I Was judged on that, not on the Bitcoin
$tajj‘.
This is Death. Sex & lVloney.
Page 2 of 19

hiips:f§www.wnycstudins org,'slory[a-bltcoin-mogul-goes-broke-death~se)¢-mnneyl

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 5 of 32

'A Bitcoin `Mogul Goes Broke | Deall'.l Sex & Money | WNYC Studlos 916/18. 12:53 PM

The show from WNYC about the things we think about a lot and need to talk about more.
|'m Anna Sale.

Charlie Shrem was a millionaire by the time he was 22 years old. Within a few years, he'd lost
it al|.

| recently talked to him live on stage in Los Angeles. Charlie was an early Bitcoin
entrepreneur. He co-founded a company called Bit|nstant, which helped users convert
dollars into Bitcoin.

Then someone started using that Bitcoin to do illegal things on the internat and Charlie knew
about it. He was arrested and served a little over a year in prison after a plea deal.

Now Charlie's 27, and he's rebuilding-notjust his bank account. He's left the Orthodox
jewish community he grew up in and lives in Florida, with his now-Wife Courtney. She met
him when he was flying high. then visited him regularly in federal prison.

When we talked, their wedding Was just a few weeks away. She sat in the front row while
Charlie and l talked.

Anna Sale: Charlie, l want to start with the day you got out of
prison. Can you just walk me through that day?

CS: Oh my god. That day...that was a crazy day. 50 basically what
happens is you prepare for this day like, you kind of know about it
for a few weeks in advance you don’t know when you're getting out
until a few weeks before You kind of - as you get closer, you kind of
know like around the day, and then it changes, and then they don’t
give you a hard date until afew weeks notice. lt’s - l don’t know. When
you're in there more than six months, you have to institutionalize
yourself You have to forget about the world on the outside, you have
to forget - you have no internet, no cornn'iunicationsl and so you're
cut off from the whole world. And when you're about to get out,
you're about to like enter back into society. And it was one of the
scariest things in the world, because even though l was only in there
for a year, l became accustomed to prison life. l was used to it-l had

hitps'llwww.wnycsludios.org/slory!a-bitcain-mogu|-goes-b'nke-dealh-sex-m::ney,i Page 3 ol 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 6 of 32

‘A Bitcoin Mogu| Goes Eroke | Death. Sex 81 Money | WN¥C Studios

my friends, l had my daily routine, l had my workouts. The world that
l knew existed existed in Lewisburg Federal Prison. That's what my life
was. Um, but when you get out, um, what happens is you wake up
early in the morning, they take all your stu]j‘, you go into processing
we were just - we were in this big room, waiting for our people to pick
us up. And like Courtney - l guess they were late, or on the highway or
something and l was like freaking out, like l’m notgetting out, or the
governments arresting me again, l didn 't know what was going on.
And then finally they said they're here, they pulled up in the parking
lot, and l just had a box ofstu]j‘. And l walk out in like my, my prison
uniform, cause you get to keep it, like in my sweatpants, and tee shirt
and l’m all jacked up, and um I have my box and l walk into the
parking lot and l’m like let's get out of here before they change their
minds, You know? And - and then we drove o]j‘, and I’m like, [exhales].

AS: Okay, so l want to - we’ll get to how you came to prison.
CS: Sure.

AS: But l want to go back to when you were first learning
about money as a kid. You grew up in an Orthodox
community your dad was a jeweler. Your mom, a stay at
home mom. How would you describe how you were taught
about money when you were a kid?

CS: My father went out of his way to make sure that l always
understood the value afa dollar. And he, we were we were upper
middle.class growing up in .Brooklyn and we had a nice house and l
never like had to struggle for food or anything like that. And l went to
a good school and um my parents didn 't - they didn't do anything to
excess. They never just said, here’s a bunch of money do whatever
you want lt was always Iike, l had - l had to be accountable for it. l

https llwww wnycsludios.orglstoryla-bilcoln-mogul-goes-broke -death-sex-moneyl

9!6!18,12$53 PM

Page 4 ol19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 7 of 32

'A Bitcoln Mogul Goes Broke | Death, Sex 54 Money WNYC Stud|os 9[6]18, 12:53 PM

had an allowance like that gave me like 20 bucks a week or whatever
it was for school but l had to be accountable for that money. lf l
spent it, they wouldn 't um give me more. And then what had
happened was when l was in high school you know computers
started getting big and stuff. l started - people had computer issues
at home like printers breaking or routers needed being reset or just
things they didn't know how to fix. And l realized that l can provide a
good service just being someone that they can call an demand and l
charged like 20 bucks an hour or whatever it was and l just fix it and l
would be like the SY tech guy. just being the guy...

AS: SY?

CS.' Syrian. Syrian jewish. That's like the moniker we call ourselves,
Sl/s. Uh l would be SY tech guy.

AS: Uh huh.

CS: We used to go around and fix people's stu)j‘. And one guy paid me
to like put a cellphone antenna on top of his roof. And l was like 15-
1 6 years old. And l started making like really good money.

AS: Like how much? Like in high school...

CS: Like a hundred bucks a week. Yeah. lt was like - for someone, you
know, in high school like that was - l remember l bought my first car
when l was a junior in high school. And my parents didn't give me
any, like they really - but there was a problem. Are you ready for this?
Urn l'gat'a credit‘card in“the mail. When l was like 18. The dayl
turned 18, lgot credit, l was still in high school. l had a $6000 credit
limit. And l was l was taking people to l/egas. No, not really but l was l
was spending -like the first month l spent it.

hitps:llwww.wnycstudlas.orglstoryla-b|tcoin-moguI-goes-broke-death-sex-moneyl Page 5 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 8 of 32

‘A Bitcoin l§.t¢::igl.ll Goes Broke | lIJeathl Sex & Mur:ey | WNYC Stud|os 916!18, 12:53 PM
AS: And how did - where do you go? How did you spend it?

CS: l don't knowi Like pizza stores and and uh just stujj‘. Like l just l
don't even know what did l buy? just whatever. You couldn 't drink at
the time, right, l didn 't start drinking till l was 21. Um but l just. just
food and stu]ffor my friends and l tried » oh l took like um lessons to
learn how to fly a plane that costa bunch of money.

AS: Uh huh.
CS: just stupid things Stupid things.
AS.' Was it a secret from your parents your credit card?

CS: Yes and no. So they knew l had it but they didn 't realize like how
much in debt l was getting into. So lgot into a lot of debt. lgot into
like a lot of debt and l turned around and l was like graduating high
school and l was like at least $ 1 0, 000 in debt and it was a lot for a
kid. And l was freaking out. And my father found out because l was
actually traveling on a Birthright trip. 50 l went on one of those free
trips to lsrael and he l guess he got a letter in the mail and he opened
it and he saw that. And he freaked out and he said l'm not bailing
you out. Like you have to figure out a way to pay for this. And l said
like, dad l'm like - l'm making the minimum payments He's like but
you're still spending the card like - so what my father did was we sat
down when l got back and he was furious. So he, we turned o]j‘ the
card. He took the card from me and l got a loan for the full amount
on the card and he secured it against the house. So he helped me out
in that respect So the interest rate was lower than that of the card.
And l had set payments lt was like 2-300 dollars a month. And l had
to make those payments

hllps:,i_iwww wnycstudios.orgjstoryl'a-bitcoin-mogul-goes-broke-death-sex-moneyl Flge 6 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 9 of 32

‘A Bitcoin Mugul Goes Broke | Death. Eex & Money | WNYC Studios 9!6[18,12253 PM

AS: To your parents
CS: No, to the credit card company.
AS: To the credit card company.

CS: Yeah my parents didn 't pay it. Like l had to pay it o]j‘. And l did, l
paid ojj‘ after two years And since l was 18 l swore o]j‘ credit cards
and even now like l have one card but my limit is only at like $3000. l
keep it really low.

AS: Really?

CS: l don't like debt. l don't like debt. l have this fear of debt, because
lgot scarred when l was younger.

AS: You pay with debit cards for everything?

CS.' Pretty much. l/eah. Or Bitcoin or cash. Veah. Yeah l don't l don't
like debt.

AS: So is that what caused you when you were a student at
Brooklyn College to start, you started a commerce company
on the internet...

CS: Yeah.
AS.' Was that to try to get out of this debt?

C$: That was part because l was - l was like a closet rebel from my
parents very early on. And l realized because they were very religious
like super religious And they had, they had like. l-'rom when l was
born, the life was pre-set out for me. l would have, like l would go to
school. l would have my father's company. Parents would buy me a

https'/lwww wnycstudios.orglstnry/a-b'.lcaln-wogl_-|-goes-broke-death-se)¢-moneyi Page 7 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 10 of 32

'A Bltcoin'Mogul Goes Elroke | Death, Sex & Money WNYC Sludios 9/6/13, 12!53 FM

house down the block. I'd have like, pick your wife from these 10 girls
Like, but it would be a good lifei A lot of, like my cousins 50me of my
old friends they love it. You know. lt's sheltered. You have your whole
life set for you and it's great.

AS: Stable.

CS: 5t0ble. But l wanted to have my own way. l wanted to make my
own mistakes l wanted to learn. l wanted to see where life would go.
l wanted to leave Brooklyn.

AS: 50 it was a ticket out.

C$: lt was a ticket out. 50 financial independence Was a ticket out.
And so one day my cousin over dinner was like, "Hey Charlie, you're
really good at computers right?" And lsaid yeah. He said, "Well we
have all this extra stu}j‘ in our warehouse What if you build a web
site and you just sold it like and you can have it at cost, just get rid of
it?" And l said great.

AS: That's a good deal.

CS: Like l 'm not doing anything else, right? So l did that. l literally
went to the warehouse with my laptop, l built a website called
dailycheckout. com and just l would just start like, they have like a
thousand of these old digital cameras And I'd sell them at cost and
make like $2 on the shipping right? 50 lsold it free with $5 shipping
my cost is a dollar and the shipping was $2 l made $2. And it really
to'ok o]j‘. And so lfound myselfgetting calls from o lot of other
warehouses saying hey, we have all this extra stu]j‘. Can you sell it for
us? 50 l didn 't have to take on any risk and it was really good. l mean
for an early college and l was making like 600 dollars a week, which

https:ljwww.wnycstudlos org_istary.la-bltco|r'-mogul-goes-broke-dealh-sex-moneyl Page 8 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 11 of 32

"A Bllcain ‘Mogul Gues Broke |Death, Sex Br Money | WNYC Sludias 916;'18,12:53 PM

was which was pretty good money um back then. And so - it still is
good money, And so l mean l was making this money. l was saving it,
l was paying o)j‘ this debt. l was traveling l had financial
independence except for the fact that l was like living at home and l
could have moved out, like l had - it wasn't about the money, but l
needed my parents' - l always felt that l needed my parents' blessing
Like l couldn ’t get over that like l couldn 't get over that religious
hurdle l couldn 't get over it. l couldn 't fully leave and not look back.
Because l knew once you, once you leave my communityl you can'tgo
back. That's it. l was excommunicated, and my parents held like a
funeral for me. Legit. l was completely ex-communicated. l didn 't go
to my sisters' weddings. My parents won ’t be at my wedding You »
you - but l made that decision. But it took me o longtime to make it.
Um and l had a lot of resentment l did. l was super angry ll/ly
parents visited me once in prison, they never came back. They never
sent me money, They never - and l and l held a lot of anger. But l
realize that life is too short to hold resentment

AS: 50 it strikes me that you're - you have two things
happening in your life at the same time. You're in Brooklyn
College. You're trying to figure out your relationship to your
fomily, you're trying to figure out how much distance you can
allow from them for yourself. And you're also realizing that
there's pothways for you to make more and more money.

CS: Yep.

A`§: D`id making more money, and seeingthot“you could make
a lot of money through Bitcoin and through Bitlnstant
accelerate your pulling away from your family?

CS: lt did. Um, all of a sudden, l went from having this one family,

nttos:llwww.wnycstudins_org,-'smry,ia-bitcaln-mcgul-goes-broke-dealh-se:c-moneyj Page 9 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 12 of 32

'A Bitcoln‘§dlogul Goes Broke Death_ Sex & Money | WN\'C Stud|os 916/18,12.'53 PM

and now l have this new family. The Bitcoin community I grew up in
a very like l was telling you earlier, in a very sheltered and closed-ojj‘
community where it's more it’s like ethnocentric. They believe that
they are the best and everyone else is inferior to them. 50 that's the
way l was raised, and l saw a lot of moral, like issues with that And l
really struggled with that and l was one of the reasons l had to leave
Um, but the Bitcoin community was a - especially back then when it
was still so small. lt was a real life working example of a community
where everyone was equal because we all had our common agenda
of revolutionizing the financial system

AS: just that. (l_aughs)

CS: just that Like that was our agenda. Our agenda was that Didn't
matter who you were or what you were we were all a big family.

AS: What during this period before you went to prison and in
Fortune Magazine your fiancée is quoted as saying during
that period you were a little arrogant.

CS: l was more than a little arrogant yeah.

AS: Like, in what Way? Was it, were you arrogant because all
of a sudden you felt like you had stumbled upon this thing
that was increasing in value and you had a lot of money and
you had figured this thing out before other people had?

CS: l don't know if it was like that l just - picture this l was like 22
years old. l had half'a million dollarssitting in the 'bank.

AS: Like in a savings account?

CS: Like just in a checking account just whatever.

https:llwww.wnycstudlos arglstoryla-bilcoin-magu' -goes-broke-death-sex-money.i Page 10 ol 19

*A BilcolrJ-Mogul Gaes Br&ea]$§aa:§'t§.]$§;§\{)l_i:Oit§yz|§R-Yl§|zdiopocument 29_1 Filed 10/26/18 Page 13 Of 32 9/5/13.12-'53 F‘M
A$: Not even in a savings accounti

C: No, l had no expenses Like no overheadl l owned a nightclub. l
lived above it. l was dating a beautiful girl. Like life was great l
would walk around like my shit didn 't stink. That's what it was

Coming up, Charlie finds out that someone is using his company to move money on Siik
Road, the underground website where people bought drugs fake |Ds, and child porn. And he
reaches out to that person. in writing.

CS: l wrote an email saying like l know you're on Silk Road l know
you're reselling these Bitcoins on Silk Road. Like you better stop, or
else you know, you better calm down. That's what l sent him, and
that e-mail was the smoking gun because that email l admitted thatl
knew what he was doing

After having this conversation with Charlie, and hearing all your reactions to our episodes
about A|ice the shoplifter, we have been thinking a lot about money, class, and social
mobility~and how hard those things are to talk about.

And you have been too. A listener who asked to go by Monica recently emailed us. She said
she identifies as upper-middle class now but she grew up in public housing and didn't always
have enough to eat. l'l have been on both sides," she wrote. She continued, “Our class shapes
our morals and views around money greatiy...The idea of social class is taboo in the U.S. yet it
determines so much about how We deal with and have access to money, sex, and death."

So We want to hear how you think about class-socia|, economic-however you define it.
Send us your stories about a time when you felt particularly aware of your class, whether it's
a time when it changed, or when you noticed how different you felt in relation to people
around _you.

Send us an emai| or record voice memo and send it to a special inbox:
class@deathsexmoney.org. There’s also a link on our Facebook page. Again, send your stories
to us at class@deathsexmoney.org.

On the next episode, l talk to journalist Lisa Ling about growing up on national television, and

https:l[www.wnycstudlos_org.rs:ory_ia-bltc oln-mogu|-goes-broke- death-sex-rraneyi Fa|e 11 of 19

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 14 of 32

'A Bllcoin`Mogu- Goes Broke l Death. Sax & Maney WNYC Studlos

what her childhood taught her about sex and relationships

Lisa Ling: Being raised primarily by a man made me very, you know,
man-like in many ways Like l never really felt inhibited about just
going up to a guy and asking him rfhe wanted to have a drink or
whatever. And l think that one of the reasons why l always was able
to date the guys l wanted to date was because l didn 't wait for them
to ask me

This is Deathl Sex & l\lloney from WNYC. l'm Anna Sale.

Charlie Shrem was arrested by federal agents athK Airport injanuary 2014l when he was

flying home into New York. He was charged with money laundering and operating an
unlicensed money transmitting business

Before he was arrestedl Charlie told me, worries about legal trouble had already prompted

him to shut down his businessl Bitlnstant.

CS: ll/ly lawyers basically said well, like you know, the company is
getting to a point where a lot of people are you know-not a lot of

people but this one guy is buying Bitcoins and reselling them on 5ilk

Road. And - because that's what it was this guy was a customer of
ours and he bought Bitcoin and then he would then resell those
Bitcoins on 5ilk Road so then those people Would then go buy drugs
and stu]j‘ like th at And l knew about it. l did. And l didn 't really care

and l was a young kid. l didn 't really care enough to stop it, because l

was making money, And um my lawyers eventually sent me a letter

+~ and they- said, if you don't shut the company down right now we.can'

represent you anymore So we shutdown the company. That day, it
was like july 3, 2013. And we put this thing up on Bitlnstant and we
said sorry, like we 're shut down. No one lost any money, it was it.

htlps:jjwww.wnycstudlos.arglstoryla-bltcoin-mogu.-goes-broke-death-sex-moneyl

9{6!18, 12:53 PM

Page 12 of19

Qase 1:18-cv-08250;%§R Document 29-1 Filed 10/26/18 Page 15 of 32

`A Bitcoin hogul Goes Bro e | Deathl Sex & Money | wN ludios 9l6l18,12:53 PM

And so l thought l was good, because we shut down the company. My
hand wasn 't caught in the cookie jar. And then it wasn 't like eight
months later is when lgot arrested.

AS: l want to know a little bit about your time in prison.
C5.‘ Sure.
AS: Who were your friends?

C5: Oh l had - there 's no such thing as friends in prison. lt's like
people who have aligned agendas to you. That's what it's more like
Because at the end of the day like everyone is in it for themselves
Everyone wants to go home to their families 50 you're - you don't
really have friends but you're living with a guyfor a year next to him
in the same bunk. Obviouslyyou're gonna, you know become like
have like a relationship with a guy like you're going to become friends
with him and when he has issues with his family or you do, you
confide in each other. Um a lot of other people helped me out Like
this is one guy l remember every cell has a light and l like to read. l
read 137 books that year. l read a lot. l was reading l don't have a
book light 50 l kept my cell light on and he wasn't - l forgot where he
was 50 l had the cell light on and all of a sudden this like huge guy,
just like he's known as like a leader of some crew walks into my cell
and walks up really close to me and l'm laying on my top bunk.
Right? And he's a tall guy. He comes up all right to my face And he
says "Hey Shrem, you know we're trying to sleep right now. And your
t lights on really bright " An.cl_l'rn liir_e_s__h_al<_ing, right He goes "Here
borrow my book light Give it back to me when you get your own. " l 'm
like oh my Godl But he was like - there are a lot of really good people
in there who made mistakes And when you're in prison it's not like
Tl/ where everyone’s like oh l'm innocent Everyone tells you they're

https:jlwww wnycsludias.orglsloryla- bltcoin-mogu|- goes-broke-dealh-sex-moneyl' Page 13 ot 19

Case 1:18-c-v- -08250- .]SR Document 29- 1 Filed 10/26/18 Page 16 of 32

A Bitcoin Mogu| Goes Broke | Deatl'i Sex & Money | WNYC Sludl 05 9!5[18. 12153 PM

guilty. l'm guilty Because to say you're innocent minimizes all that
hard workyou're doing to get out l, l hate when people come to me
now and they say, "Oh well you know you shouldn 't have been
convicted and it was you know stupid crime and the government..."
Don't say that l was guilty. l did my time l worked my ass o]j‘ to do
that time And l moved on now. l'm over it.

AS: Was it hard to walk away from being able to watch the
valuation of Bitcoin and to know how much money you had
and what your net worth wa$?

C5: Yeah. (Laughs) Well, so l didn't have much because l got like the
best - lgot Dominique 5trauss-Kahn 's lawyers lgot the best lawyers
you can possibly get but they cost hundreds of thousands of dollars l
walked into prison with sixteen thousand dollars to my name l was
almost wiped clean. Um so when l was in there l told people like
don't tell me what the price of Bitcoin is Like don't tell me that stujj‘, l
don't want to know. You can tell me news and things but don't Like
some people were telling me "Yeah every day l'll email you or l'll send
you a letter what the price of Bitcoin is. " l was like don ‘t. Don't do
that 50metimes l would ask but other than that don‘t, l don't want to
know.

AS: Did you still have Bitcoins that you owned when you went
into prison?

CS: \/eryfew, like three orfour.

AS: 50 you come out of prison. When did you look at your
bank account like to see how much money -

C$.' l didn 't actually turn on a computer for two months For two and

https.,ljwww wnycstud=os.orgjstoryl'a-blicoln-mogul-goes-brolce-death-sex-moneyl Page14 0119

Case 1:18-cv-08250-.]SR Document 29-1 Filed 10/26/18 Page 17 of 32

'A Bitcoin Mogu' Goes Brl:lke l Deathl Sex & Money l WN‘lC Studlns 9!5[18, 12:53 PM

a half months l didn 't get a cell phone and I didn't turn on my
iPhone. l didn 't tell anyone l was out l told you. l was weird. Like l
wasn 't ready.

A5: What was it?
CS: What do you mean?
AS: Like what - why the hesitancy to engage?

CS: l just wasn 't ready. l wasn't ready to tell the world l was out l
wasn 't ready to go on the computer. Check my email. Tens of
thousands of emails waiting for me Like l just l wasn 't ready. Um l
enjoyed waking up every morning having the co)j‘ee. l worked as a
dishwasher ata restaurant l had to maintain a real job for six
months

AS: And what counted as a real job?

CS: Anything that's not on the internet, like a physical job that they
can come and see you in rural Pennsylvania. The only job l can get
was a dishwasher ata restaurant And at the time l was like this
sucks. But in hindsight it was one of the best experiences Like l
thought prison was humbling. Being a dishwasher 11 hours a day.
Going being from a millionaire just literally washing dishes for 8
dollars an hour. And you couldn't quit lf l quit l'd go right back to
prison. l had to be there and they would come visit me They'd call
the job, is Shrem there?, they would call me in the middle of the
night '”Are you home'?" You had a curfew 9- o-’c-lock- every night they
would call you. Where are you, are you home? You need to be
accountable l loved it.

AS: And was - was there behavior when it came to money that

htlps'llwww wnycstudias.org,istory,la-bilcoin-mogul-goes-broke-death-sex-moneyl Page 15 of 19

Case 1:18- c-v- -08250- .]SR Document 29- 1 Filed 10/26/18 Page 18 of 32

A Bitcoin Magu| Goes Broke | Death. Sex & Maney WNYC Sludi as 9/6/15, 12.53 PM

you didn 't want to resume when you were reentering that
you felt like was destructive or amaral before you went into
prison?

CS: ln prison, everything is given to you. You have shelter, you have
food, you have a shower, you have water. You have your friends. You
don't need to spend a dime Everything you need to spend money on
a prison is like extra. 50 you just kind of go about your day and do
your job and hang out with your friends and play cards and eat and
work out and you don't have to worry about money, You don't have
to worry about paying bills. You don't have that electric bill coming
You're part of a social collective in there where you're all the same l
guess a part of me didn 't want to resume that normal life of like
paying the bills paying rent Paying a cell phone bill, being a slave to
money again. l didn 't want to go back to that l'd be - moreover in
prison, than even when l was wealthy before lbecame financially
independent in prison, because l didn 't have any dependencies. l
didn't have people that l had to pay for, and l didn't have anything to
pay for myself l just wanted to be in my shell and my bubble for a
little while longer in Pennsylvania where no one knew who l was and
life was just easy and good and not stressful.

AS.' Um, l asked you backstage how many Bitcoins you own.
The current value is 4,000 dollars You wouldn't tell me.

C5.' Yep. That’ll put a target on my back.

a AS:. [Laughs] When you think, like when you're like thinking in
the back of your mind like, how much money do l have? Like
when you're thinking you know, in one of those moments
where you're like do-nuh-nuh like doing the math. What's my
net worth? What percentage is in actual dollars and what

hllps:llwww wnycstudias.arg.i:.'taryra-bitc uir'.- mogul-goes-brake- death-sex-.'v' oneyj Page 16 of 19

, Aamirm°guleuesBrg§§s&a%]$§;q\§ON§RI-YJC§R Document 29-1 Filed 10/26/18 Page 19 of 32

oney | tudios 9[6[18, 12-53 PM

percentage is like Bitcoin?

C$.' Uh, good question. 50 l 'm trying to do where it's - l 'm investing
l'm taking a lot of Bitcoin and selling it as the price goes up and
putting it into real estate especially down in Florida where we live
l'm trying to get like rental properties to rent out to renters obviously.
And so l would, l'm comfortable where it's where it's like 33 percent
fiat 33 percent Bitcoin, 33 percent property. Real estate

A$.' That's where you're comfortable

C5: That's where l'm trying to get to. l'm about l'm about that About
that because then if Bitcoin goes to zero, which it's an experiment it
could. l won't be on the street A lot of people have like ninety-five
percent of their wealth in Bitcoin. And great for them, l'm happy. But l
got to be smart l'm getting married, we'll have children eventually, l
can’t, you know l can 't do that l can 't take l can 't speculate with my
rent

AS.' One final question from me before we part. You're getting
married in four weeks. Do you plan on combining your
finances as a family or keeping them separate?

CS: Yep. We already have joint accounts Yeah we already. Uh that's
our money, Um we have friends who are like engaged and stuff and
money is like a huge taboo. They're afraid to talk about it. They don't
~ know-how to deal with it between each other, joint bank account like
whose money, is it my money is your money? lt's - and it's a reason
for a lot of divorces And so we are completely open with each other
about it. She knows how much money we have at any given time 5he

hitps:l,lwww.wnycstudios.orglstoryja-blrcoin-mogu|-goes-broke-death-sex-moneyl Page 17 of 19

Case 1:18- c-v- -08250- .]SR Document 29- 1 Filed 10/26/18 Page 20 of 32

A Bitcoin Mogu| Goes Broke | Death Sex & Mo"ley WNYC Studlos 9[6§'18.12253 PM

has access to all of it ifshe needs it. Godforbid, like..she has her own
Bitcoin. And we have a good system and it works and so there's no,
it's all fair and equal. And we have we don't worry about it. But she's
great though. 5he'llgo into a store and spend $100 and get 15
outfits. l don't know how she does it. 50 l -

AS: (Laughs)

C5: l don't know howyou do that

That's Charlie Shrem. He's an executive with a technology company now. And based on my
time with him, he's also regularly monitoring the value of Bitcoin on his phone. Charlie and
Courtney got married in September, after relocating their wedding because of Hurricane
lrrna.

Thanks to the team at the Annenberg Space for Photography for hasting us in LA. We
recorded this conversation with Charlie there. in conjunction with an exhibit called
Generation Wea|th. That's a collection of photographer Lauren Greenfield's work that
explores the changing ways that people across the globe are showing off their wealth. |t's
really great. You can see that exhibit in New York City at the international Center of
Photography until january 7.

Death. Sex & lvloney is a listener-supported production of WNYC Studios in New York. l'm
based at the Center for investigative Reporting in Emeryvi|le, CA. Our team includes Katie
Bishop, Anabel Bacon, Emi|y Botein, and Andrew Dunn.

The Reverend john Delore and Steve Lewis wrote our theme music.
l'm on Twitter @annasale, the show is @deathsexmoney.

And don't forget to send us your stories about class and the moments when you've been
most aware of your class status Email your story or send us a voice memo to
class@deathsexmoney.org

There may not have been actual money in prison; but Charlie says there was a system of
currency, based on packets of mackerel,

CS: And things were denominated in mackerel, like a haircut is two
macks. lf you want a pie of pizza, this guy'll make you a pizza in the

htlps.j,lwwwwnycsrudlos.arglstoryla-bitcoi"r-mogul-gaes-broke-death-sex-moneyl Page18 of 19

Case 1:18-cv-O8250-.]SR Document 29-1 Filed 10/26/18 Page 21 of 32

' A Bitcoin' Mogul E-oes Broke | Death. Sex B¢ Mcmey l WN\'C Sludios 916[18,12:53 F'M
microwave that's six macks you could hire a personal trainer...

AS: Really?

CS: Yeah you can hire a personal trainer for like a mack a week, two
macks a week.

l'm Anna Salel and this is Death. Sex & |Vioney from WNYC.

Hosted by Anna Sale

lVlusic Credits: "lf" by Broke For Free

WN\'¢S`|' _'DlDS

Produced by WNYC Studios

hllps:llwww waycsludios.orglsloryja-bitcoin-rnagul-goes-broke-dealh-sex-moneyl page 19 ot 19

Case 1:18-cv-O8250-.]SR Document 29-1 Filed 10/26/18 Page 22 of 32

'lr's Ai An'oui the ericoin, navy | observer 915/13,12:55 PM

i..lNll:»¢\TEGOP!ZEIJl

lt’s All About the Bitcoin, Baby

Led by boy wonder Charlie Shrem, New York techies look to take cryptocurrency legit.

By Jessica Roy - 04i30r13 7.34prn

At his recently opened gastro lounge in Midtown Manhattan, zg-year-old Charlie
Shrem stood beside the lower-level bar as dazzling TV camera lights illuminated
his slight frame Dressed in the professional uniform of tech startups everywhere
(jeans, a T-shirt and a blazer), he appeared to be seeking up his moment in the
spotlight, which is due almost entirely to the media’s sudden interest in bitcoin,

a new digital currency.

 

Short in stature, Mr. Shrem calmly squared his piercing green eyes to the camera lens and began explaining the complex
nature of bitcoin to the video crew from the blog The Street. They were there to film a segment on Mr. Shrem's new venue,
EVR (pronounced “ever"), in which he purchased a stake thanks in large part to his investments in bitcoin, and which, in
early April, became the first bar in New Yorl< to accept bitcoin as a form of payment

When The Observer arrived at EVR, which has that pseudo-swanky vibe of a mid-aughts celebrity haunt, we took a seat in
one of the leather booths that line the bar’s perimeter and waited for Mr. Shrem.

“l`ve made a decent amount, just because l'm a smart investor," Mr. Shrem said, finally joining us in the booth. “Every time

the price lof bitcoin] is up by 20 percent, l`ll sell a few hundred coins or whatever it is."

hups:[lobserver.comi2013/04,lits-a |-about-the-bltcoin-babyl Page 1 ot 11

Case 1:18-cv-O8250-.]SR Document 29-1 Filed 10/26/18 Page 23 of 32

l l
lt's A|| Abour the Blico|n_ Baby | Observer 9[6!18,12:59 PM

 

Ncw ultrasonic device repcls posts irodcnls.
spiders. roachcs, elc) away from your home.

© antipcslrc[rc'llcl' cum ViSlT SlTE

EVR's employees are still adjusting to the bar’s alternate payment system. (The Observer overheard at least one lithe brunette
waitress asking Mr. Shrem to explain bitcoin to her.) Here's how it works: when a patron wants to buy a drink with bitcoin,
the bartender will present him or her with a tablet that’s running BitPay, a service that allows merchants to process bitcoin
transactions BitPay spits out a barcode that says how much the drink is worth in bitcoin, and then the customer uses his or
her phone to scan the barcode, automatically deducting the amount from his or her bitcoin account So far, Mr. Shrem said,
the bar has done $20,000 worth of transactions in bitcoin, though he admitted the clientele hoping to use bitcoin is often
“nerdy” and “start-uppy.”

“Silicon Alley's down the block," he reasoned.
Mr. Shrem’s bitcoin business extends beyond the bar as well. He is the CEO of New York's biggest bitcoin startup, Bitlnstant

_which makes it easy for people to quickly transfer bitcoin funds-and he has become the New York tech scene's newest
boy wonder, having snagged press from The New York Post, CNN and New York magazine Though he still lives in his parents'

 

basement (he said he hasn't had time to look for a place), Mr. Shrem claims to have made more than a million dollars off of
his bitcoin investments Last month, Bloomberg Businessweek dubbed him one of the “bitcoin millionaires."

it's not just the media paying attention, though. Players in the tech and finance scenes are starting to take notice1 and Mr.

Shrem pulls out all the stops to ingratiate himself in order to promote the gospel of bitcoin. Mr. Shrem said he has spent
$8,000 in bitcoin just in the past month on bottles of liquor and reserving tables for clients he wants to woo at EVR.

ali

Sli|l'r. Rcsidenlial E|c\'acors.The Homc Elevalor
Tltat Fils ln Easily And ls Easy To Flt

Sv'u sain tire vlslT slTE

https.jjobserver com/2013l04jits-all-abuut-the-blicoln-babyj Page 2 ol 11

Case 1:18-CV-08250-.]SR Document 29-1 Filed 10/26/18 Page 24 of 32

l it's A| Aboul the B|lcoin, Baby Dbserver 91¢5,¢‘|»31 12158 PM

“l bring a lot of clients here," Mr. Shrem said. "l won't hire you unless I’ve either had a drink with you or smoked weed with
you. That's just my rule."

The explosion of interest in bitcoin has also upped the z;-year-old’s flirting game. “l met this girl at the bar the other night,"
he recalled. “She vaguely knew about bitcoin, but she didn't know how it worked. So l set her up with [some bitcoin] and
told the bartender, ‘She's going to pay for her drink in bitcoin."`

"She did itl and she was like, 'Wow, this is amazing. And then she tweeted it,'" he said.

Mr. Shrem still has some things to learn when it comes to the dating scene, though: “l forgot to ask for her number."

sims

Created by a japanese programmer named Satoshi Nakamoto (a pseudonym) in 2008, bitcoin is what's known as a
cryptocurrency. lt’s both a decentralized currency and a payment system that exists entirely online, allowing users to
exchange money anonymously. How much a bitcoin is worth in dollars is detemiined by the market. At its peak a few weeks
ago, bitcoin was trading at $260 a coin on Mt. Gox, a bitcoin trading platform, before the bubble burst and it shot back down

to $60, eventually settling somewhere around $100.

Like all currencies, including the U.S. dollar, bitcoin is legitimized because
people have agreed to treat it as a means of securing goods and services And
thousands of companies both on|ine and off have begun accepting it as a form of
payment, many with the help of companies like M, which CEO Tony _ ____
Gallippi says is a payment gateway, like a credit card company, for merchants to 1 B EL| EVE IN

accept bitcoin. HON EST MON EY

GOLDl SlLVER, AND BlTCOlN

 

 

 

New sock is helping millions of` scrliors turn back
ihe clock on their aging. aching l`eei.

© .S_QC. ksss_ll\¢.r§£<)_r“_ V'S.'T S'TE

"Bitcoin is an accounting ledger in the cloud." Mr. Gallippi explained by phone, noting that BitPay signed up around 100 to
120 merchants per day in April. “When you store your money in the cloud, it's independent from any bank, so you can access
it 24/7 from anywhere in the world. To send money from one person to the other, you send money from your account in the

cloud to another person in the cloud."

hups:l/observer.coleO‘|3/04,flts-all-ahoui-the-bilco|n-babyl Page 3 ot 11

Case 1:18-CV-08250-.]SR Document 29-1 Filed 10/26/18 Page 25 of 32

l l
!t‘s Al Aboul the Bitcoin‘ Baby l Observer 9[6[18, 12258 PM

Because there are no banks or credit card companies brokering bitcoin transactions, the fees to transfer them are nominal,
making bitcoin a triumphant concept among Occupy Wall Street and libertarian types alike. When Cyprus froze some
citizens` accounts as part of a bailout deal, interest in bitcoin soared, since it is a currency that can't be controlled or seized

by the government. Cyprus soon became the first country to have a bitcoin ATM.

Bitcoin can also be spent anonymously, making it the perfect currency for purchasing drugs and sex on the black market, or
the “deep web," which can only be accessed through a special anonymized browser called Tor. (This makes it more difficult
for authorities to track down both sellers and buyers.) Other sites on 'l`or sell firearms, which are available for purchase via

bitcoin. Amateur porn stars have waded into the bitcoin waters as well, charging men to watch them strip on camera.

“lt’s a lot easier to maintain some level of anonymity with bitcoin," Nicolas Christin, the associate director of Carnegie
Mellon's lnformation Networking lnstitute, told the Huffington Post a few weeks ago. “lt makes it more difficult for
someone looking into this to identify the participants of a transaction."

Even at EVR, paying in bitcoin can offer customers a more anonymous experience than paying with a credit card might. “I
was talking to some guy and he was like, `Yeah, my wife doesn't like me coming and drinking, so now l can pay with bitcoin,"1

Mr. Shrem said. "No one can see the transaction, so that’s kind of appealing to him."

But bitcoin evangelists like Mr. Shrem have worked hard to legitimize the currency by establishing businesses that function
much like traditional banks or credit card companies, demystifying a currency that was once seen as something used solely

by shadowy hackers.

https:llobserver.corn!Zm3[04.fils-a|l-aboul-the-biicoin-bal:yl Page d of 11

Case 1:18-CV-08250-.]SR Document 29-1 Filed 10/26/18 Page 26 of 32

l lt's A|l Aboul the Eitcoln, Baby | observer 9[6!18, 12258 PM

its recent buzz in the press has also helped bitcoin shed its black-hat shackles, as respectable businesses including many
popular websites like WordPress, OKCupid and Reddit, have begun accepting it as a form of payment. Offline, there is a
surprising variety of items available for purchase with bitcoin: everything from houses to Domino's pizzas. The hotel chain

l loward |ohnson will rent you a room in exchange for bitcoin. A Class Limousine, a black car service in New York, has
started taking bitcoin payments A few weeks agol a Brooklyn man put his Mercedes up for sale on Craigslist and was willing

to accept bitcoin. “lt's booming!" the salesman told The Observer. “lt’s worth the same as money, so who cares?"

ln early April, The New York Times reported that Cameron and Tyler Winklevoss, the famous Facebook-claiming twins, own
1 percent of all bitcoin, further compounding the currency’s hype. Around that same time, Andreessen l-lorowitz, one of

Silicon Valley’s most storied venture capital firrns, announced its intention to invest in its first bitcoin company, OpenCoin.

On a recent trip to Silicon Valley, Mr. Shrem said that investors were practically falling over themselves to get a piece of the

bitcoin pie.

“l went to Sand l-lill Road in Silicon Valley, and every investor knows what bitcoin is and they’re all trying to invest," Mr.
Shrem explained "Lightspeed, Greylock, Fred Wilson's company {Union Square Ventures]-they all want to get involved, it's
crazy. And l'm like, ‘Guys, where were you two years ago?’”

#!3¥3

Bitlnstant is headquartered in a small office in the Flatiron District, where the
company's handful of employees frequently work from couches and plastic
chairs clustered around Mr. Shrem’s desk. According to Alex Waters, the
company's ClO, the bitcoin scene in New York_and beyond_is made up of

three primary components

“You have bitcoin purists, who are just about bitcoin because it's a technology

 

that will help the world," he said, explaining how some evangelists believe

Mr. smem bitcoin will allow citizens of third-world countries to protect their money, free
from the interests of financial institutions (As the popular site We Use Coins

puts it, “There's no wallstreet lsic] banker getting rich by standing between you and the people you want to send and receive

hups'Ilobserver.colem3104/its-a|l-about-lhe-b|tcoin-babyl Page 5 of 11

»H_m Ab-auuhe Bi‘c°|n%§§ce| C§Lb:slm€`§"-Ercv-OS250-.]SR Document 29-1 Filed 10/26/18 Page 27 of 32 9,5"8'12:58 PM

money from.")
The second group, Mr. Waters continued, comprises those who are politically motivated. “A lot of libertarians," he said.
As for the third group: “You have people with profit incentive They want to be involved in bitcoin to make a lot of money."

lVlr. Waters and his Bitlnstant cohorts consider themselves purists, “We believe in bitcoin as a philosophy, as a means to help

the world," he offered.

When The Observer asked who the key figures in New York's burgeoning bitcoin scene are, Mr. Waters, Mr. Shrem and

"

Bitlnstant`s CFO Sam Mindlin paused a moment before concurring: “Us.

lt's not hard to see Mr. Shrem as a man of the moment, especially inside the confines of EVR, where on a recent Saturday
night you might have noticed him sitting in the back corner booth, surrounded by coltish young women teetering on
dangerously high heels. The booth’s table was cluttered with top-shelfbeverages: Patron, Grey Goose and Perrier-]ouét
champagne.

Despite the stereotypical Midtown club scene_outside, a line of scantily-clad women clutching Marlboro Lights stretched
down the block_Mr. Shrem had established his corner booth as a place for fellow bitcoiners to congregate. There was losh
Rossi, who's working on organizing an open-air bitcoin exchange in Union Square; Yifu Guo, who helped create the first

custom-built bitcoin miner; and jonathan Mohan, who organizes a weekly bitcoin meetup in NYC.

“l had to get money from my mom to start this company," Mr. Shrem told The Observer when we headed out for a cigarette.
“No investor would give me anything. And now they all want in."

These days members of the New York startup scene speak in reverent tones about Mr. Shrem. “Charlie wears the
[passwords| to his bitcoin account imprinted on a ring around his finger,” one bitcoin insider told The Observer. “1 heard his
co-workers call him ‘four-finger Charlie' because they joke people will want to cut his finger off to get the key. lf the price

keeps going up, he could have a million dollars in that ring!"

But it's hard to say how long the champagne will keep flowing. Nick Colas, chief market strategist at ConvergEx Group, a
trading and brokerage firm, says that the bitcoin ecosystem has one major flaw that could threaten to bring down the whole

operation: security.

“The core bitcoin architecture is a very robust system and so far has never been hacked," Mr. Colas said. “lt’s a very
_di§t_l'lb_ut€_d §)t§_f€_m.g>_you'd have to hack Io.ooo-plus servers simultaneously, which is highly unlikely _that’s the appeal of

the infrastructure. However, everything around is at risk."
Mr. Colas cited the recent example of lnstawallet1 an online service for storing bitcoin, which was hacked in early April and

was shuttered indefinitely as a result. And Mt. Gox, the Bitcoin trading platformr received so much volume during the recent
bubble that it had to shut down for iz hours

https llobserver.comiZO13/04!ils-all-about-lhe-biicuin-babyl Page 6 of 11

Case 1:18-CV-08250-.]SR Document 29-1 Filed 10/26/18 Page 28 of 32

a ll
it's All Abo¢ut the Bitcoin, Baby Observef 9/6;15, 12:58 PM

“A lot of infrastructure updates are needed if bitcoin is going to grow," Mr. Colas added. Plus, there's a lot of debate within
New York’s financial community over whether or not bitcoin is a worthy investment “The currency has as many proponents
as it does detractors," Mr. Colas admitted.

Mr. Shrem prefers a more positive outlook. “The space is really exploding and a lot of crazy things are happening," he said as
we surveyed the hip crowd congregating outside EVR. Shiriy-haired girls with smoky eyeliner huddled together, their fur
coats merging into one big mass

“None of these people know what bitcoin is," he said, gesturing to the crowd. “But they will soon."

Filed Under: Business, Bitcoin, Cash Money, Charlie Shremr Bitinstant, Bitpay, Tony Gallippi, Sam Mindlin

SEE ALSO: Elon l\/lusk Twitter Hoax Claims Users Can Pay for Teslas With Bitcoin

SPONSORED STORlES

 

    
    

     
  

   
    

      

.,;,--"..`

/_

.-lld--\. ... b :- v,. ' '_('- _ '_’ _' -. ' ."'
On y 1 |n 10 Americans Can Name A|| Rare|y Seen Young Dona|d Trump lf You Get18/20 on This Ouiz. Your
These 19805 lcons Photos Real|y Captures A Different History lQ is 140
@Topxsiars Side Of Our President O"beal

Home - Jallaggin

  

,-`“-_~-,.."E=c

 

30 Strict White House Constant Fatigue ls A 20 Forrner NFL Stars Chiropractors Baff|ed:
Ru|es Melania Trump Has Warning Sign - See The Whose Weight Loss Left Simple Stretch Re|ieves
to--Fol|ow Simp|e Fix- T-hem Unrecognizable Years_of..Back..F.’ain....

lee Pop Health Head| ries The Sports Croo healthhacktips.com

 

 

 

 

m

hllps'h‘observer com/2013/Odllrs-a|'-about-ihe-bilcoln-babyl page 7 of 11

ase 1:18-0\/- -08250- .]SR Document 29- 1 Filed 10/26/18 Page 29 of 32

Ca
‘ |t' s A|l Kboui the Bilco|n Baby | Observer

916/18, 12:53 PM

~.._v. ,.,¢-.._c - 1-\-¢'.1 l

ec%iic)wr?°" S‘iaarur’§?€.-H EE'RS_.
_c!£ . c.‘- sa_o:: ."_7

* TecHNo_

OBSERVER

     

Warren Buffett Has Found His First NY Times Under Fire Over Dona|d Trump‘ s |nstagram ls
Major Startup Bet Gendered Cuomo»Nixon Debate Strange and Lazy Beyond Fox News
Language Reposts

     

l

an .l'

ij »\

..".. '= __._ .’\K`-'

OBSERVER - UEEEFWER OBSERVER _ _
Trump Thinl<s Goog|e’s Self-Regu|ating Digita| Are Your Employees These 7 Den'iocrats Used
A|gorithm ls Biased- Currency ls a Great ldea Recording You, Too? Jack Dorsey’ s Twitter
Here's Why lt's... -lf |t's Done Right Hearing to Troll...

 

     

The Dark Secrets Behind Donalcl [Ga||ery] The Queen Has Met With Do This Dai|y To Firm Your Skin

and Me|ania Trump‘ s Marriage, 12 Presidents, Here's Who Messed H€a“h H€ad"nes
Revealed Up
Auto Draft | The Cheat Sheet pasdact::lry

https:l/observer.com/2013/04!ils-al|-aboul-the-bilco|n-baby! PBQE 5 °' 11

Case 1: 18- -C\/- -08250- .]SR Document 29-1 Filed 10/26/18 Page 30 of 32

l1' s A|| About the 8 lcoin, Baby | Observer

9[6!18.12:58 PM

 

The incredible Life Of This lrriage Has Not Been How Your lnvestmeht [Pics] Wisconsin Hunter

_lohn McCain |n Photos Edited, Take A C|oser Portfo|io Cou|d Benefit Decided To Chec|< On His
J€“agsin Look from Commercial Rea|... Traps Only To Find The...
Da\lySportX realtymogul,comlrsit Nocartr-dge

 

     

_ ___ OBSERVER OBSERVER _ _ h_ __
Despite Trump’s Serial Tariff Hikes, Merriam-Webster Just Added These Aston Martin. the Iconic James
the US Trade Deficit Keeps 12 Tech Terms to the Dictionary Bond Car, Mu|ls |PO to Break
Widening Bankruptcy Curse

       

O8SERVER OBSERVER : OBSERVER § OBSERVER

There’s Another Celebrity Dropbox CEO Drew Congressional Candidate Does Elon Musk Have
App With a Dumb Name Houston Discusses How Fights Boston Globe's Too Much Power? Some
That Nobody Wants to Successfully Take a... Use of Gamer Photo Key Tesla lnvestors...

 

https:llobserver.com/lei3104!“5-B'|-Bbuuf-lh€-bil€°ln'bablff Page 9 °l 11

Cas 1.18- _C-\/- -08250- .]SR Document 29-1 Filed 10/26/18 Page 31 of 32

lt‘ s A|| Aboul the B|tcoin, B§` bSye| Obser

9/6/18, 12:58 PM

 

These Are the Most Narcissistic How this revolutionary app can Goodbye, Gantt Charts. Say He||o

Presiclents and How Dona|d Trump teach you a second language in just To The New Time|ine!
Compares 3 weeks monday com
The Cheal Sheel Babbe|

   

John McCain and the [Pics] Surviva| Myths That Califorr\ia: Say Goodbye Unl<nown Ru|e in Your

Photos That Reveal His Could Actually Put You ln To ¥our Mortgage |f You City, U.S.
lncredible Life Danger Have No Missed... Coml=afisor\sors
The Cheal Sheet SponPreacher The Morlgage Savers

 

   

" ' . -` __ __ l'.'___ - 1 n _. -' - __'.`x.‘I¢r:-;ra:f.'loe _-\.`__ ' '-
'oesERvER ' - _-' - ::i_lii passinan .:.
‘Nlost Worth|ess’ US Government E|on Musk Ditches Tesla‘ s Go- How E|on Musk Fits into a Tech
Agency May Become Trump TV Private Plan, Saying |t' s Not About Bro’ s ‘Simp|e’ Plan to Fight C|imate

the Money Change

       

'- '¢‘I ,
_ - zi,’-,
OBSERVER _ OBSERVER OBSERVER __ DBEERVER f ¢_,-y " 1_
Voters Want Supreme Not Even the No.1 ldade- Trump Wants White Did Sony Make and Se|l
Court Arguments in-USA Car ls |mmune to House Videos to Be Like Fal<e Michae| Jackson
Te|evised, But Justices... Trade War Damacles 'The... Sonqs? The Answer...

hitps:llobserver.com.f201SIOdl|ts-al -aboiil-the-b|tcoin-baby.f Page 10 of 11

. ___________._______ _____ Bi_________q___ __e g__:_]é§_;__cV-O8250-.]SR Document 29-1 Filed 10/26/18 Page 32 of 32

9{6/18, 12:58 PM

 

 

     

       

_' L _ ._ '_.#'-T\.."..m.-"L_." ‘ _ _ ~_ .
Dona|d Trump’s Body Language [Pics] The 375 Pound Bear's [Pics] This Mama Elephant Gave
Revea|s 15 Surprising Things Reaction To The Man Who Saved Birth To This And lt Took Everyone
The cnaa\sheec Him From Drowning ls Price|ess By Surprise

Crealive T\mez Science G|ory

hllps:llobserver.com;2013/04/|15-a|l-about-the~bitcoln~babyl Page 11 of 11

